Citation Nr: 0501742	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, bulging disc at L4-L5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran had active service from January 1981 to January 
1985, and was a member of the Kentucky Air National Guard 
from February 1985 to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which, in relevant part, denied 
the veteran's claim for service connection for residuals of a 
back injury, bulging disc at L4-L5.  The veteran filed a 
timely appeal to this adverse determination.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence indicates that the veteran's back 
injury was incurred during a period of time when he was 
neither performing active duty for training or inactive duty 
training, and that this disability was not aggravated during 
such service.


CONCLUSION OF LAW

A back injury, bulging disc at L4-L5, was not incurred in or 
aggravated during active duty, active duty for training or 
inactive duty training. 38 U.S.C.A. §§ 101(24); 1110, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2002).
 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in June 2002.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in November 2002, in the statement of the case 
(SOC) issued in February 2003, in the supplemental statement 
of the case (SSOC) issued in August 2004, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, both for his 
active duty service and his National Guard service, post-
service private treatment records and statements, VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the onset of the veteran's 
disorder and whether this disorder was aggravated during his 
Guard service, and several personal statements made by the 
veteran in support of his claim.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran is seeking entitlement to service connection for 
residuals of a back injury that he suffered in October 1996.  
He asserts that he injured his back while pulling equipment, 
as required by his job as a civilian employee with the 
Kentucky Air National Guard.  He further contends that a 
subsequent back injury in April 1997 while on military duty 
aggravated his October 1996 injury, and that his continued 
duty including weekend drills and annual training as a member 
of the Kentucky Air National Guard continued to further 
aggravate his back condition to the point where he had to be 
medically discharged.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active service in the Armed Forces. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).  Regulations provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2003).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2003).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2003).  "Active military, naval, and air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty, or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes, and 
includes full-time duty performed by members of the National 
Guard of any State.  Inactive duty training generally means 
duty (other than full-time duty) prescribed for Reserves, and 
duty (other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) 
(2003).  In this case, as the disability in question concerns 
an injury and not a disease, the distinction between active 
duty for training and inactive duty training is immaterial.

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002), as 
described above.  To establish status as "veteran" based on 
active duty for training, a claimant must establish that he 
was disabled resulting from an injury or disease incurred in 
or aggravated during the line of duty during that period.  38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2003);  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  If the claimant does not qualify as a "veteran" 
with respect to a particular claim, the claimant is not 
entitled to the presumptions of soundness or aggravation as 
to that claim.  See Paulson v. Brown, 7 Vet. App. 466, 470- 
71 (1995).  Similarly, the claimant is not entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Further, the fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service (in this case, the veteran's prior period 
of active duty from January 1981 to January 1985) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of active duty for 
training where, as here, the claim for benefits is premised 
on that period of active duty for training.  Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998).  The Court has 
interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that active duty for training will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.  Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

At the outset, the Board determines that the presumption of 
soundness does not apply in this case because the appellant 
has not previously established his status as a veteran for 
the period in question; that is, he has not previously been 
found to have a service-connected disability as a result of 
his National Guard service from February 1985 to March 2000.  
Therefore, only a preponderance of the evidence is required 
to establish that a disability preexisted such service.  See 
Paulson, 7 Vet. App. at 469.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence does establish that the 
appellant had a preexisting back injury prior to his periods 
of National Guard service.  In this regard, the Board 
observes that the medical evidence of record corroborates the 
veteran's assertion that he injured his back in October 1996, 
while serving as a civilian employee with the Kentucky Air 
National Guard.  An   x-ray taken in November 1996 showed 
that he had minor disc bulging at L4-L5 and L5-S1, and a 
September 1997 service examination report indicated that he 
had "low back pain, technician status, diagnosed L4/5 
bulging disc" that occurred on October 4, 1996.  In 
addition, the veteran applied for Worker's Compensation 
benefits for his back injury in November 1996.  

Having determined that the appellant's back disorder 
preexisted his subsequent periods of active duty for training 
and/or inactive duty training, the Board must next consider 
whether such condition was aggravated by such training.  
Specifically, the Board must decide whether the evidence 
demonstrates that the back condition increased in severity, 
beyond its natural progress, during active duty for training 
or inactive duty training.  Again, no presumption is 
available in the present case.  After a thorough review of 
the competent medical evidence, the Board finds that the 
appellant's back disorder did not increase in severity beyond 
natural progression during his periods of active duty for 
training or inactive duty training.

Although the Board acknowledges that the appellant did 
experience symptomatology in service, there is no medical 
evidence which indicates that the appellant's back disorder 
permanently worsened or permanently increased in severity 
during his National Guard service.  On the contrary, in March 
2004 a VA examiner reviewed the veteran's claims file, 
examined the veteran, and rendered a current diagnosis of 
chronic low back pain secondary to lumbar disc disease.  He 
then offered an opinion as to the etiology of the veteran's 
current back problems, and whether any aggravation of his 
back disorder had occurred during the veteran's National 
Guard service, in response to the RO's request for same.  His 
opinion was as follows:

After review of patient's prior 
examination and medical records, it does 
appear that patient's back problems began 
in October of 1996 and were associated 
with the injury described above.  An 
opinion is asked whether there are 
obvious or manifested evidences of spine 
disability aggravated by military 
service.  It appears that patient's 
duties as an Air National guardsman did 
give rise to back pain flare-ups that 
were noted in the medical records to 
improve with treatment.  I am not able to 
locate any injury or activity at this 
time during activities as an Air National 
guardsman that have permanently worsened 
or permanently aggravated patient's known 
disc disease.  It appears at this time 
that patient's current level of 
impairment is the same as what [would] be 
expected in natural history of a bulging 
lumbar disc.

While the Board acknowledges that the veteran did experience 
flare-ups of his back pain and other symptoms, including in 
April 1997, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently -- is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).  In this case, the medical 
evidence indicates that the veteran's back disorder did not 
experience such permanent worsening, as noted by the VA 
examiner in March 2004 ("I am not able to locate any injury 
or activity at this time during activities as an Air National 
guardsman that have permanently worsened or permanently 
aggravated patient's known disc disease.").

Furthermore, the Board observes that, even if an increase in 
disability during the period in question were to be found, 
the examiner who offered the March 2004 opinion opined that 
any such worsening would be consistent with the natural 
progression of the disorder.  As noted above, where there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease, such worsening is not 
considered "aggravation" for VA compensation purposes.  38 
U.S.C.A. § 1153 (West 2002); C.F.R. § 3.306(a) (2003).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a back injury, bulging 
disc at L4-L5.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a back injury, bulging 
disc at L4-L5, is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


